    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------X
    LENIN HERRERA,

                      Petitioner,                       MEMORANDUM AND ORDER

                - against -                                18 Cr. 13 (NRB)
                                                         19 Civ. 10637 (NRB)

    UNITED STATES OF AMERICA,

                   Respondent.
    ----------------------------------X

    NAOMI REICE BUCHWALD
    UNITED STATES DISTRICT JUDGE


        On December 3, 2019, the Court denied Lenin Herrera’s petition

under 28 U.S.C. § 2255 to vacate his sentence for ineffective

assistance of counsel.           See Herrera v. United States, 19 Civ.

10637 (NRB), 2019 WL 6498102 (S.D.N.Y. Dec. 3, 2019).              Herrera now

moves the Court to reconsider that decision.             Herrera’s motion for

reconsideration is denied for the reasons stated herein.

                                    BACKGROUND

        The Court assumes familiarity with its prior decision and the

background described therein.           See Herrera, 2019 WL 6498102, at

*1-2.       Several weeks after the Court issued its decision, on

December 30, 2019, Herrera mailed the instant motion to the Court.

ECF No. 41 at 7. 1        In his motion, Herrera asserts for the first



1   All ECF citations are to the docket for Herrera’s criminal case, 18 Cr. 13.



                                         1
time that, prior to pleading guilty, he told his counsel “that he

had no knowledge of the firearm” and that “he was not prepared to

plea to such firearm,” that his counsel instructed him “to ‘just

say yes’” to the Court’s questions during his plea, and that his

counsel told him “that he would not be enhanced or sentenced to a

firearm conviction.”     ECF No. 41 at 4.    Herrera also asserts that

he would not have pled guilty had his counsel told him that his

sentence could be enhanced for possessing a firearm.          ECF No. 41

at 5.   Based on these assertions, Herrera asks the Court to

reconsider    its   decision   that   Herrera’s   counsel’s   failure   to

challenge a sentencing enhancement for possessing a firearm during

Herrera’s sentencing did not violate Herrera’s Sixth Amendment

right to effective assistance of counsel.

                               DISCUSSION

     Courts construe a motion to reconsider the denial of relief

under § 2255 as a motion to alter or amend the judgment under

Federal Rule of Civil Procedure 59(e) if the motion is timely filed

under Rule 59(e).     See United States v. Clark, 984 F.2d 31, 32 (2d

Cir. 1993).    The Court accordingly construes Herrera’s motion for

reconsideration as a motion under Rule 59(e) because a motion is

timely under that Rule if it is “filed no later than 28 days after

the entry of judgment,” Fed. R. Civ. P. 59(e), and Herrera placed

his motion in the prison mailbox 27 days after the Court issued

its decision, see Johnson v. Coombe, 156 F.Supp. 2d 273, 277


                                      2
(S.D.N.Y. 2001) (“prisoners proceeding pro se get the benefit of

the mailbox rule, according to which their documents are considered

filed as of the date they were given to prison officials for

forwarding to the court.”).

       Under Rule 59(e), reconsideration of a previous decision is

an “extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.”                In

re Health Mgmt. Sys., Inc. Sec. Litig., 113 F.Supp. 2d 613, 614

(S.D.N.Y. 2000) (internal citations and quotation marks omitted).

Accordingly, “[t]he standard for reconsideration is strict and the

decision is within the sound discretion of the district court.”

R.B. ex rel. A.B. v. Dep’t of Educ. of City of N.Y., No. 10 Civ.

6684   (RJS),   2012   WL   2588888,   at   *3   (S.D.N.Y.   July   2,   2012)

(internal quotation marks omitted).         “A motion for reconsideration

should be granted only when the defendant identifies an intervening

change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.”

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable

Trust, 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation marks

and citations omitted).        “A motion for reconsideration ‘may not

be used to advance new facts, issues or arguments not previously

presented to the Court, nor may it be used as a vehicle for re-

litigating issues already decided by the Court.’”               Vaigasi v.

Solow Mgmt. Corp., No. 11 Civ. 5088 (RMB), 2014 WL 5809604, at *1


                                       3
(S.D.N.Y. Nov. 6, 2014) (quoting R.B. ex rel. A.B., 2012 WL

2588888, at *3).       Put differently, the movant must “point to

controlling   decisions   or   data   that   the   court   overlooked.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52

(2d Cir. 2012) (internal quotation marks omitted).

     Applying these standards, the Court denies Herrera’s motion

for reconsideration.    Herrera identifies no intervening change of

controlling law.   Moreover, the facts on which Herrera bases his

motion are not newly available because he was aware of them when

he filed his § 2255 petition.    See, e.g., Becnel v. Deutsche Bank

AG, 838 F.Supp. 2d 168, 171 (S.D.N.Y. 2011) (explaining that

evidence is newly available only if “‘the movant [was] justifiably

ignorant of them despite due diligence’” (quoting United States v.

Int’l Broth. of Teamsters, 247 F.3d 370, 392 (2d Cir. 2001))).

Nor can Herrera argue that the Court’s prior decision overlooked

those facts given that they were not part of the record before the

Court when it adjudicated his petition.      See Rafter v. Liddle, 288

Fed. App’x 768, 769 (2d Cir. 2008) (“[W]e do not consider facts

not in the record to be facts that the court overlooked.” (internal

quotation marks omitted)).

     Herrera also cannot demonstrate the need to correct a clear

error or prevent manifest injustice.         Herrera does not contend

that the Court committed any legal or factual error.         Moreover,




                                  4
Herrera’s plea allocution with Judge Forrest 2 utterly belies the

factual    assertions      on   which     he   bases     his    motion    for

reconsideration.     During his plea, Herrera acknowledged under oath

that that he was “‘agreeing that a two-level increase in the

offense level is applicable here because a firearm was possessed’”

and that he “‘w[ould] not be able to argue at the time of sentencing

that a firearm was not possessed.’”         Herrera, 2019 WL 6498102, at

*2 (quoting ECF No. 19 (Plea Transcript)).             Furthermore, Herrera

testified that he “had enough time to speak with [his counsel]

about [his] case and any defenses that [he] may have,” that he

“had enough time to speak to [his counsel] about the plea agreement

and the terms of the plea agreement,” which included the sentencing

enhancement for possessing a firearm, and that he was “satisfied

with [his counsel’s] representation of [him],” ECF No. 19 at 6:18-

7:2.   Herrera also attested that he “read th[e] [plea] agreement

before [he] signed it,” that he “underst[ood] what [he] w[as]

agreeing to before [he] signed the agreement,” and that he “ma[de]

[his] decision about whether or not [he] want[s] to plead guilty

voluntarily and of [his] own free will.”            ECF No. 19 at 10:4-8,

11:2-7.    Herrera cannot just controvert this sworn testimony in

order to obtain reconsideration of the Court’s prior decision.

Cf. United States v. Evans, 537 Fed. App’x 10, 10 (2d Cir. 2013)



2 Herrera’s case was reassigned to the undersigned for sentencing following
Judge Forrest’s resignation from the bench.


                                      5
Copy to:


Lenin Herrera
Reg. No. 91202-054
FCI Allenwood Medium
Federal Correctional Institution
P.O. Box 2000
White Deer, PA 17887




                                   7
